651 So. 2d 223 (1995)
Pablo ARROYO, a/k/a Antonio Riceda, Appellant,
v.
STATE of Florida, Appellee.
No. 93-3822.
District Court of Appeal of Florida, Fourth District.
March 1, 1995.
Richard L. Jorandby, Public Defender, and Debra Moses Stephens, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sharon A. Wood, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
At sentencing in lower court case number 88-9924, the trial court announced a sentence of ten years. The written sentence is thirty years. It is required that the written sentence comport with the oral pronouncement in open court. McBride v. State, 617 So. 2d 405 (Fla. 4th DCA 1993). We therefore reverse as to this point on appeal and remand for the sole purpose of correcting the written sentence. See Royal v. State, 634 So. 2d 827 (Fla. 4th DCA 1994). In all other respects we affirm the convictions and sentences.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
HERSEY, GLICKSTEIN and POLEN, JJ., concur.